UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4401


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH CHRISTOPHER JACOBS, a/k/a TC,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cr-00177-F-1)


Submitted:   January 26, 2016             Decided:   February 5, 2016


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Christopher Jacobs pled guilty to possession with

the intent to distribute a quantity of cocaine, in violation of

21 U.S.C. § 841(a)(1) (2012).                The district court, discussing

the   18   U.S.C.    § 3553(a)      (2012)     factors,     imposed      a    within-

Guidelines    term    of    imprisonment     of   168    months   and    an    upward

variant term of supervised release of 10 years.                          On appeal,

Jacobs contends that his 10-year term of supervised release is

substantively unreasonable.

      Because   Jacobs       did   not   object    to    the   imposed       term   of

supervised release in the district court, we review only for

plain error.     Webb, 738 F.3d at 640-41.               Under the plain error

standard, Jacobs must show (1) an error; (2) that is plain;

(3) that   affects        substantial    rights;    and    (4)    that    seriously

affects the fairness, integrity or public reputation of judicial

proceedings.        Id.     “An error is plain when it is obvious or

clear under current law.”           United States v. Chong Lam, 677 F.3d
190, 201 (4th Cir. 2012).

      A district court, “in determining . . . the length of the

term and the conditions of supervised release, shall consider

the   factors    set       forth    in   section        3553(a)(1),      (a)(2)(B),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).”                          18

U.S.C. § 3583(c) (2012).           Having reviewed the record, we do not



                                         2
find it obvious or clear that the district court’s imposition of

a   10-year    term       of    supervised            release       was     substantively

unreasonable    given     Jacobs’      extensive         criminal         record    and    his

repeated    violations         of    terms       of    probation          and    supervised

release.      See    18   U.S.C.      § 3553(a)(2)(B)           (2012)          (identifying

“adequate     deterrence        to    criminal         conduct”       as        factor    for

determining    proper       sentence);       cf.      U.S.    Sentencing         Guidelines

Manual § 4A1.3 cmt. background (2014) (identifying greater risk

of recidivism where defendant’s criminal record contains pattern

of offenses and repeated lenient sentences).

     Accordingly, we affirm the district court’s judgment.                                 We

dispense    with     oral      argument      because          the    facts       and     legal

contentions    are    adequately       presented         in    the   materials         before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                             3